DETAILED ACTION
Claims 1-20 are pending. Claims 9, 18, and 20 are canceled.
Independent claims 1, 10, and 19 are amended and have been amended with the subject matter of canceled claims 9, 18, and 20.
Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Statutory Review under 35 USC § 101
Claims 1-9 are directed toward a system and have been reviewed.
Claims 1-9 remain statutory, as the system includes hardware (processor) as disclosed in ¶ 41 of the applicant’s specification.
Claims 1-9 are also statutory as they perform the method of claims 10-18, which are directed to significantly more than an abstract idea based on currently known judicial exceptions when considering the usage of the machine learning dataset and the generation and transmission of personalized user interface instructions.
Claims 10-18 are directed towards a method and have been reviewed.
Claims 10-18 remain statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 19-20 are directed toward an article of manufacture and have been reviewed.
Claims 19-20 remain statutory, as the article of manufacture excludes transitory signals (claims says non-transitory).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al., U.S. Patent No. 9,213,862 (published December 15, 2015; hereinafter Spencer) in view of Hendricks, U.S. Patent Application Publication No. 2017/0255964 (filed March 7, 2017; hereinafter Hendricks) in further view of Alifshawi et al., U.S. Patent No. 9,712,587 (filed December 1, 2014; hereinafter Alifshawi) in further view of Sitina et al., U.S. Patent Application Publication No. 2015/0046204 (previously utilized in the rejection of the dependent claims; hereinafter Sitina).

Regarding claims 1, 10, and 19, Spencer teaches:
A computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: (Spencer col. 1, line 18-32: the method is implemented on a website server comprising one or more computers, in which the computers include at least one computer processor, memory and software application(s) programmed to perform the steps of the method. The computer(s) of the website server are connected through one or more communication networks [communication interface] to the internet 
receive, via the communication interface, from a content management system, a first content stream containing client bibliographic information… (Spencer FIG. 1, col. 6, line 34-51, step 104: the website server accesses a persona for the user; the persona is a generalized profile of personal and financial characteristics for the user… wherein each persona is associated with a different generalized profile of personal and financial characteristics, such as age, income level, family status, vocation type; see also persona database system 304 and ele. 310-316 of FIG. 3; see also FIG. 2, step 202, col. 10, line 35-42, 54-67)
receive, via the communication interface… a second content stream containing data of client interactions with a user interface; and (Spender FIG. 1 (cont.), col. 9, line 20-25, step 120: the website server may also track and analyze users' (which may include the user and other users) interaction a website, including for example, the web pages visited, the users' interaction with the web pages, time spent at the web pages, and the users' response to content displayed)
transmit, via the communication interface… the first content stream and the second content stream, (Spencer FIG. 1 (cont.), col. 9, line 25-49: At step 122, the website server utilizes this tracking and analysis of users' interaction with the website [second stream] to personalize the website content delivered to the user, in addition to using the persona for the user [first stream])
…
receiving, via the communication interface, from the clustering engine, information identifying the client persona; and (Spencer FIG. 1, col. 8, line 54-col. 9, line 3: a plurality of personas have been determined and matched to the user's personal and financial data such that the user fits more than the generalized profiles of more than one respective persona [shows clustering]; At step 114c, the user 
based on the client persona information… generate personalized user interface instructions and transmit the personalized user interface instructions to a remote client device via the communication interface. (Spender FIG. 1 (cont.), col. 9, line 25-49: At step 122, the website server utilizes this tracking and analysis of users' interaction with the website to personalize the website content delivered to the user, in addition to using the persona for the user [client persona information]; FIG. 3, col. 14, line 20-24: user 308 accesses and utilizes the website server 302 and/or persona database system 304 through a computing device 309; FIG. 4, col. 14, line 25-55: computer 400 includes... a network or communications interface 416, e.g., for communications with a network or interconnect 418 between the components)
Spencer does not expressly disclose:
receive… a first content stream containing …account information;
receive… from an enterprise tagging server, a second content stream…
transmit [streams] to a clustering engine,
wherein based on a clustering algorithm the clustering engine groups clients with similar user interface interactions into a client persona selected from the group consisting of disengaged, passive, engaged, and active personas;
based on …a machine learning dataset, generate personalized user interface instructions… 
receive, via the communication interface, machine learning scoring algorithms and design of experiment instructions; and
generate updated personalized user interface instructions by modifying the personalized user interface instructions based on executing the machine learning scoring algorithms and design of experiment instructions,
and transmit the updated personalized user interface instructions to the remote client device via the communication interface.
However, Hendricks teaches:
receive… a first content stream containing client bibliographic information and account information; (Hendricks FIG. 1, ¶ 0097, ele. 105: a consumer or customer... sets up a user profile with general user information and specific communication access configuration settings (e.g., communication channels, pay rates, and schedule of availability). In some embodiments, the process 100 receives (at 105) user provided profile information; [account information shown through following passages] user information may round out the user identity information; Examples of information about how to reach the user and the user location information include... payment account information)
receive… from an enterprise tagging server, a second content stream containing data of client interactions with a user interface; and (Hendricks FIG. 1, ¶ 0101: A "Syndicated Persona" (SP)... is a unique detailed multi-channel consumer user profile database and registry that is continually updated and analyzed regarding what is known about the consumer user... based on their interests, demographics, location-specific behavior, app interactions, transaction history, and other activities; see also FIG. 10, ¶ 0122-0123: the customer research and marketing engagement system 1000 includes a syndicated persona (SP) portal 1005, a syndicated persona (SP) broadcast agent 1010, a syndicated persona (SP) database [aligns with 1015 of the figure]... a P2KM server 1035 [see system 1000 of FIG. 10 including several portals, agents, servers, and databases as relevant to enterprise tagging server])
…
based on …a machine learning dataset, generate personalized user interface instructions and transmit the personalized user interface instructions to a remote client device via the communication interface. (Hendricks ¶ 0014, 0066: the consumer user's SP and advanced analytics system continually improves user interaction success rates through the use of an offer engagement learning engine (OELE), 
Hendricks also teaches:
receiving, via the communication interface, from the clustering engine, information identifying the client persona; and (Hendricks FIG. 1, ¶ 0101: the process 100 creates (at 125) a syndicated persona of the user; a unique detailed multi-channel consumer user profile database and registry that is continually updated and analyzed regarding what is known about the consumer user... based on their interests, demographics, location-specific behavior, app interactions, transaction history, and other activities [this aggregation of user information can be considered a clustering])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the persona-based web content personalization of Spencer with the persona-based data presentation of Hendricks.
In addition, both of the references (Spencer and Hendricks) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as obtaining user data to perform personalization.
Motivation to do so would be to improve the functioning of the importing and analysis of user personal and financial data as in Spencer with the functioning of the receipt of profile information and the syndicated persona management as in Hendricks. Motivation to do so would also be to implement improvements in the volume and velocity of cash and benefit earning opportunities for consumers, while reducing or eliminating irrelevant communications as seen in Hendricks (¶ 0096).
Spencer in view of Hendricks does not expressly disclose:
transmit [streams] to a clustering engine,
wherein based on a clustering algorithm the clustering engine groups clients with similar user interface interactions into a client persona selected from the group consisting of disengaged, passive, engaged, and active personas; 
receive, via the communication interface, machine learning scoring algorithms and design of experiment instructions; and
generate updated personalized user interface instructions by modifying the personalized user interface instructions based on executing the machine learning scoring algorithms and design of experiment instructions,
and transmit the updated personalized user interface instructions to the remote client device via the communication interface.
However, Alifshawi teaches:
transmit, via the communication interface, to a clustering engine …the second content stream, (Alifshawi col. 9, line 38-56 teaches receiving a second content stream of client interactions through Alifshawi's user inputs being received by reception component 106, subsequently used in col. 10, line 29-53 to determine a user's engagement state; thus, Alifshawi teaches in col. 13, line 24-50 an interpreted clustering of similar clients, "media items that are relatively short in length (based on a threshold length) can be associated with attributes that indicate they are suited for users who are in a state of haste/hurry or in distracted /passive state" wherein the users/clients are bonded by their similar engagement states)
wherein based on a clustering algorithm the clustering engine groups clients with similar user interface interactions into a client persona selected from the group consisting of disengaged, passive, engaged, and active personas; (Alifshawi col. 13, line 24-50 teaches personas: state component 108 can determine or infer state attributes that indicate whether the user is actively engaged, passively engaged or disengaged; col. 13, line 24-50 continues by teaching user interface interactions: state component 108 can discern a user's level of engagement during a current session based on explicit engagement signals (e.g., like/dislike, comment, subscribe, seek, etc.) and implicit engagement signals (e.g., continued playback, mouse/keyboard movement, device movement, touchscreen activity, etc.); col. 15, line 54-col. 16, line 8 shows that content is to be provided to a user based on their engagement state: Selection component 112 is configured to select a content item for provision to a user during the user's current session with a content provider 102 based on the various state attributes and context characteristics determined or inferred; col. 16, line 9-44 shows an interpreted clustering of similar clients, "media items that are relatively short in length (based on a threshold length) can be associated with attributes that indicate they are suited for users who are in a state of haste/hurry or in distracted /passive state" wherein the clients are bonded by their similar engagement states)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the persona-based web content personalization of Spencer as modified with the content personalization through user state of mind determination as in Alifshawi.
In addition, both of the references (Spencer as modified and Alifshawi) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as obtaining user data to perform personalization/modification.
Motivation to do so would be to improve the functioning of the importing and analysis of user personal and financial data as in Spencer as modified with the functioning in Alifshawi to take imported user data to personalize provided content. Motivation to do so would also be to identify content that the user will be most receptive to at any given point during the current session as seen in Alifshawi (col. 2, line 60-col. 3, line 17).
Spencer in view of Hendricks and Alifshawi does not expressly disclose:
receive, via the communication interface, machine learning scoring algorithms and design of experiment instructions; and
generate updated personalized user interface instructions by modifying the personalized user interface instructions based on executing the machine learning scoring algorithms and design of experiment instructions,
and transmit the updated personalized user interface instructions to the remote client device via the communication interface.
However, Sitina teaches:
receive, via the communication interface, machine learning scoring algorithms and design of experiment instructions; and (Sitina ¶ 0046-0049: a set of data analytics parameters for the respective customer that are accessed and used to analyze a dataset for the respective customer in order to generate the customized business intelligence user interface for the respective customer; selection of an analytical framework is performed based on the nature of underlying business data and based on the customer's business; business analytics methods used for analyzing business data may be selected from methods such as descriptive analytics (e.g., to get insight into business data based on past historical data using reports, scorecards, clustering and so on), predictive analytics (e.g., using predictive modeling based on statistical and machine learning techniques to foresee or extrapolate future patterns from the data), prescriptive analytics (e.g., to recommend business decisions using optimization, simulations, and the like), and decisive analytics (e.g., for augmenting human decision making functionality via visual analytics to reflect human reasoning). [Sitina teaches machine learning through its predictive analytics; Sitina teaches design of experiment instructions through at least its prescriptive analytics])
generate updated personalized user interface instructions by modifying the personalized user interface instructions based on executing the machine learning scoring algorithms and design of experiment instructions, (Sitina ¶ 0037-0039: generate a customized business intelligence interface for transmission to the particular user; formats, based on the set of data display parameters, one or more additional user interface elements (e.g., text, graphical content, or metadata) associated with the customized business intelligence interface; see also ¶ 0046-0048 teaching business analytics used to analyze business data for display in a generated customized business intelligence interface)
and transmit the updated personalized user interface instructions to the remote client device via the communication interface. (Sitina ¶ 0025: intelligence system 125 transmits the generated customized business intelligence interface for display directly to the respective user; ¶ 0037-0039: the business intelligence system generates a customized business intelligence interface for transmission to a user affiliated with a particular customer based on a set of customization parameters associated with the particular customer and stored at the consolidated business intelligence platform; see also ¶ 0046-0048 teaching displaying a generated customized business intelligence interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the persona-based web content personalization of Spencer with the customer analytics data presentation of Sitina.
In addition, both of the references (Spencer and Sitina) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as personalizing returned content.
Motivation to do so would be to improve the functioning of the analysis of user personal and financial data for content personalization as in Spencer with the functioning of the customized business analytics presentations as in Sitina. Motivation to do so would also be to reduce computational and storage overhead associated with duplication of analytics infrastructure as seen in Sitina (¶ 0005).

Regarding claims 2 and 11, Spencer in view of Hendricks and Alifshawi and Sitina teaches all the features with respect to claims 1 and 10 above.
Spencer teaches:
wherein the first content stream includes one or more of age information, education information, occupation information, income information, account type information, assets under management information, holdings information, holding product class information, industry sector information, and days since account opening information. (Spencer FIG. 1, col. 6, line 34-51, step 104: the website server accesses a persona for the user; the persona is a generalized profile of personal and financial characteristics for the user… wherein each persona is associated with a different generalized profile of personal and financial characteristics, such as age, vocation type (e.g. student, professional, manual labor, office worker [relevant to education info and occupation info]))
Hendricks teaches:
wherein the first content stream includes one or more of age information, education information, occupation information, income information, account type information, assets under management information, holdings information, holding product class information, industry sector information, and days since account opening information. (Hendricks FIG. 1, ¶ 0097 teaches user identity information: birth date, gender, height, weight, level of education, employment status, marital status, children (if any) and each child's age, political affiliation (if any), ethnicity; additional user information: products (e.g., mobile device(s), wireless carrier, computer(s), vehicle(s), service(s); information about how to reach the user and the user location information: email address(s) and associated password(s), residence address and ownership status, specific telephone number for commercial entities to call to reach the user, other telephone numbers or email addresses, chat IDs, fax number (if any), payment account information, etc.)

Regarding claims 3 and 12, Spencer in view of Hendricks and Alifshawi and Sitina teaches all the features with respect to claims 1 and 10 above.
Spencer teaches:
wherein the second content stream includes one or more of online login frequency information, mobile login frequency information, online banking login frequency information, page visit information, click path information, trade frequency information, and transfer frequency information. (Spencer FIG. 1 (cont.), col. 9, line 20-25: At step 120, in another optional aspect of the method 100, the website server may also track and analyze users' (which may include the user and other users) interaction a website, including for example, the web pages visited, the users' interaction with the web pages, time spent at the web pages, and the users' response to content displayed [relevant to page visit information])
Hendricks teaches:
wherein the second content stream includes one or more of online login frequency information, mobile login frequency information, online banking login frequency information, page visit information, click path information, trade frequency information, and transfer frequency information. (Hendricks FIG. 1, ¶ 0101: A "Syndicated Persona" (SP)... is a unique detailed multi-channel consumer user profile database and registry that is continually updated and analyzed regarding what is known about the consumer user... based on their interests, demographics, location-specific behavior, app interactions, transaction history, and other activities; see also ¶ 0015 discussing access to personal information associated with a consumer, including real-time in depth historical data on physical and digital activities of the consumer... mobile app interactions by the consumer, transaction history of the consumer)


Regarding claims 4 and 13, Spencer in view of Hendricks and Alifshawi and Sitina teaches all the features with respect to claims 1 and 10 above respectively.
Spencer teaches:
wherein the personalized user interface instructions, when executed, cause the computing platform to generate and send a …display to the remote client device, causing the remote client device to display the …display. (Spencer FIG. 1 (cont.), col. 9, line 25-39: At step 122, the website server utilizes this tracking and analysis of users' interaction with the website to personalize the website content delivered to the user, in addition to using the persona for the user)
Sitina teaches:
wherein the personalized user interface instructions, when executed, cause the computing platform to generate and send a portfolio story display to the remote client device, causing the remote client device to display the portfolio story display. (Sitina FIGs. 3, ¶ 0051-0052: customized business intelligence interface includes a graphical user interface that displays a user's past or historical performance over a predefined duration of time, and enables comparison of the user's performance against the user's (or customer's) predefined goals) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the persona-based web content personalization of Spencer with the customer analytics data presentation of Sitina.
In addition, both of the references (Spencer and Sitina) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as personalizing returned content.
Motivation to do so would be to improve the functioning of the analysis of user personal and financial data for content personalization as in Spencer with the functioning of the customized business analytics presentations as in Sitina. Motivation to do so would also be to reduce computational and storage overhead associated with duplication of analytics infrastructure as seen in Sitina (¶ 0005).

Regarding claims 5 and 14, Spencer in view of Hendricks and Alifshawi and Sitina teaches all the features with respect to claims 1 and 10 above respectively.
Spencer teaches:
wherein the personalized user interface instructions, when executed, cause the computing platform to generate and send a …display to the remote client device, causing the remote client device to display the …display. (Spencer FIG. 1 (cont.), col. 9, line 25-39: At step 122, the website server utilizes this tracking and analysis of users' interaction with the website to personalize the website content delivered to the user, in addition to using the persona for the user)
Sitina teaches:
wherein the personalized user interface instructions, when executed, cause the computing platform to generate and send a dashboard display to the remote client device, causing the remote client device to display the dashboard display. (Sitina FIGs. 2, ¶ 0044-0045: customized business intelligence user interface after customization for the specific customer via application of a set of data display parameters corresponding to the specific customer; links and URL destinations 200-4 from the customized business intelligence interface are remapped based the customer's preferred web environment [this aligns with instant specification ¶ 65 where the dashboard has optimized content that is not constrained by a static layout])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the persona-based web content personalization of Spencer with the customer analytics data presentation of Sitina.
In addition, both of the references (Spencer and Sitina) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as personalizing returned content.
Motivation to do so would be to improve the functioning of the analysis of user personal and financial data for content personalization as in Spencer with the functioning of the customized business analytics presentations as in Sitina. Motivation to do so would also be to reduce computational and storage overhead associated with duplication of analytics infrastructure as seen in Sitina (¶ 0005).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of Hendricks and Alifshawi and Sitina in further view of Ramer et al., U.S. Patent Application Publication No. 2011/0258049 (hereinafter Ramer).

Regarding claims 6 and 15, Spencer in view of Hendricks and Alifshawi and Sitina teaches all the features with respect to claims 1 and 10 above respectively including:
wherein the personalized user interface instructions, when executed, cause the computing platform to generate and send a …display to the remote client device, causing the remote client device to display the …display. (Spencer FIG. 1 (cont.), col. 9, line 25-39: At step 122, the website server utilizes this tracking and analysis of users' interaction with the website to personalize the website content delivered to the user, in addition to using the persona for the user)
Spencer in view of Hendricks and Alifshawi and Sitina does not expressly disclose:
wherein the personalized user interface instructions, when executed, cause the computing platform to generate and send a stock story display to the remote client device, causing the remote client device to display the stock story display.
However, Ramer teaches:
wherein the personalized user interface instructions, when executed, cause the computing platform to generate and send a stock story display to the remote client device, causing the remote client device to display the stock story display. (Ramer ¶ 0176: the parameter of the user's employer might also result in the generation of a search query relating to the employer's current stock price, and result in delivery of that information to the user's mobile communication facility 102; ¶ 0279 and 0205: an implicit query 204 may present results similar to those for searches run by users holding similar positions in other companies; a human resources manager might receive information relating to employee incentive stock options; results 222 are displayed 232, the user may initiate interactions/transactions 234 with the information; ¶ 2058: rich media may be downloadable or may be embedded in a web page. Downloadable rich media may be viewed or used offline with media players; dynamic motion that may occur over time may be a streaming video newscast, a stock "ticker", and the like; see also FIG. 1, ¶ 0135: mobile search service may provide search results through the phone user interface) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the persona-based web content personalization of Spencer with the parameter-based content relevance management of Ramer.
In addition, both of the references (Spencer and Ramer) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as utilizing input parameters to personalize returned content.
Motivation to do so would be to improve the functioning of the analysis of user personal and financial data for content personalization as in Spencer with the functioning of the prioritized relevant data as in Ramer. Motivation to do so would also be to implement improved methods that select and target advertising content that is available from across a plurality of advertising inventories as seen in Ramer (¶ 0003).

Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of Hendricks and Alifshawi and Sitina in further view of Cyr et al., U.S. Patent Application Publication No. 2009/0150213 (hereinafter Cyr)

Regarding claims 7 and 16, Spencer in view of Hendricks and Alifshawi and Sitina teaches all the features with respect to claims 1 and 10 above respectively but does not expressly disclose:
wherein the personalized user interface instructions, when executed, cause the computing platform to display a plurality of information-containing tiles in a collapsed state.
However, Cyr teaches:
wherein the personalized user interface instructions, when executed, cause the computing platform to display a plurality of information-containing tiles in a collapsed state. (Cyr FIGs. 4A-4B, ¶ 0042-0043: menus 407a and 407b include icons 425 and 427, respectively, for expanding the corresponding drop-down menus) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the persona-based web content personalization of Spencer with the data presentation user interfaces of Cyr.
In addition, both of the references (Spencer and Cyr) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as personalizing returned content.
Motivation to do so would be to improve the functioning of the prioritized website content being presented in Spencer with the functioning of the market analysis reports of Cyr. Motivation to do so would also be to implement efficiently and effectively aggregating and analyzing market data, as well as delivering meaningful marketplace intelligence as seen in Cyr (¶ 0001-0002).

Regarding claims 8 and 17, Spencer in view of Hendricks and Alifshawi and Sitina teaches all the features with respect to claims 7 and 16 above including:
wherein the collapsed tiles are transformable to an expanded state in which additional content is displayed. (Cyr FIGs. 4A-4B, ¶ 0042-0043: An expanded market segment menu 429 and an expanded segmentation method menu 431 include one or more selectable options)

Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive.

Regarding claims 1, 10, and 19, Applicant argues (Remarks p9) that nothing in Sitina teaches “receiv[ing] … machine learning scoring algorithms and design of experiment instructions” and “generat[ing] updated personalized user interface instructions by modifying the personalized user interface instructions based on executing the machine learning scoring algorithms and design of experiment instructions” as claimed.
Applicant emphasizes that Sitina fails to discuss generat[ing] updated personalized user interface instructions by modifying the personalized user interface instructions.

In response to Applicant’s arguments, Sitina does indeed teach the required limitations of claims 1, 10, and 19 as currently structured and as incorporated from canceled claims 9, 18, and 20.

Sitina teaches receiving machine learning scoring algorithms through ¶ 0046-0049 teaching selecting predictive analytics (e.g., using predictive modeling based on statistical and machine learning techniques to foresee or extrapolate future patterns from the data) methods for analyzing business data.
Sitina teaches receiving design of experiment instructions through at least ¶ 0046-0049 teaching selecting prescriptive analytics (e.g., to recommend business decisions using optimization, simulations, and the like) methods for analyzing business data.

Sitina can be seen to teach generating updated personalized user interface instructions as Sitina ¶ 0037-0039 teaching generating a customized business intelligence interface.
Returning to Applicant’s arguments, Applicant specifies that the cited portions of Sitina (ABST, ¶ 0036-0038, 0047) discuss that the “system analyzes a dataset from the identified customer database using the set of data analytics parameters, and then formats the analyzed dataset for display based on the set of data display parameters, thereby generating the customized business intelligence interface for transmission to the user.”
Looking specifically to Sitina ¶ 0037-0038, Sitina begins with a customized business intelligence interface associated with user interface elements. Then, this passage states that the user interface elements are formatted.
This can be seen to be personalized user interface instructions for which updates are then generated.
As required by the claims, this step is indeed “based on executing the machine learning scoring algorithms and design of interface instructions” as Sitina ¶ 0046-0048 teaches that the business analytics are used and ultimately affect the display in the customized business intelligence user interface, which undergo a “formatting” in ¶ 0037-0039.
As a result, it can be seen that Sitina does indeed teach the limitations of the independent claims including at least “generat[ing] updated personalized user interface instructions by modifying the personalized user interface instructions based on executing the machine learning scoring algorithms and design of experiment instructions.”

The dependent claims remain rejected at least based on their dependency on rejected base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Robarts et al., U.S. Patent No. 8,020,104 (published September 13, 2011), “Contextual Responses Based on Automated Learning Techniques,” col. 57, line 17-30 recites “Self-Optimizing UIs” and “Machine learning algorithms that allow GUIs to self-modify based on the history of a user's actions,” as relevant to amended independent claims 1, 10, and 19.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        March 17, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164